Matter of Murano v Kelly (2015 NY Slip Op 01542)





Matter of Murano v Kelly


2015 NY Slip Op 01542


Decided on February 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2015

Friedman, J.P., Andrias, Moskowitz, DeGrasse, Richter, JJ.


14283 100212/12

[*1] In re John Murano, Petitioner-Appellant,
vRaymond Kelly, etc., et al., Respondents-Respondents.


Jeffrey L. Goldberg, P.C., Port Washington (Jeffrey L. Goldberg of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Susan Paulson of counsel), for respondents.

Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered June 27, 2013, denying the petition to annul and vacate respondents' determination, dated September 27, 2011, which denied petitioner's application for accidental disability retirement benefits, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Credible evidence in the record existed to support respondents' determination, inasmuch as the implicit findings and recommendation of the Medical Board, upon which the Board of Trustees could rely (see Matter of Santangelo v Kelly, 81 AD3d 439 [1st Dept 2011]; Matter of Galli v Bratton, 238 AD2d 252 [1st Dept 1997]), established that petitioner was not mentally incapacitated from performing his regular duties at the time of
his retirement (see Administrative Code of the City of New York § 13-252.1[2][a]). Petitioner, who was present at Ground Zero during the September 11, 2001 attack on the World Trade Center, and thereafter worked security in the Ground Zero area, was promoted to sergeant in late September 2001 and ultimately retired in October 2010 on full service retirement, following twenty years of full duty service, with firearms, and without any need for psychiatric intervention.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 19, 2015
CLERK